Citation Nr: 9904541	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-37 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an initial disability rating greater than 
20 percent for the period June 1990 to August 1993; and to 
a disability rating greater than 40 percent for the period 
thereafter for degenerative disc disease, L3-4-5. 

2. Entitlement to a total disability rating based upon 
individual unemployability. 

(The issue of entitlement to Service Disabled Veterans' 
Insurance (RH) under 38 U.S.C.A. § 1922 (West 1991) is the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from July 1959 to July 1963.   

By decision dated in November 1995, the Board of Veterans' 
Appeals (Board) granted entitlement to service connection for 
a low back disability.  By decision dated in January 1996, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, assigned a disability rating of 20 
percent effective from the date of the appellant's claim 
(July 12, 1990) and a 40 percent rating effective from the 
date of a VA medical examination (August 5, 1993). 

By statement received in February 1996, the appellant sought 
an increased rating for the service-connected back disorder.  
He argued that his back condition had worsened from the time 
he had submitted his claim to the date of assignment of his 
disability rating.   By rating decision dated in May 1996, an 
increased rating was denied, as was a then pending claim for 
a total disability rating based upon individual 
unemployability.  The appellant has challenged both of these 
findings by the timely filing of a notice of disagreement.  

The Board notes that in his substantive appeal, the appellant 
alluded to his potential eligibility for non-service-
connected pension benefits.  This matter is referred to the 
RO for appropriate action.  


REMAND
  
The appellant has alluded to a worsening of his back disorder 
between the time he submitted his claim for service 
connection and the initial assignment of the effective dates 
of his disability ratings.  His arguments may be construed as 
disagreeing with the initial disability rating determinations 
by the RO.  

In Fenderson v. West, No. 96-947 (U.S. Vet.App. Jan. 20, 
1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board notes that in the June 1996 Statement of 
the Case advising the appellant of applicable laws and 
regulations with regard to this matter, the appellant's claim 
was denied in part because the submitted evidence was "more 
than one year old."  Upon remand, the RO will be directed to 
scrutinize the record on appeal and apply the ruling in the 
Fenderson case, in particular with regard to advising the 
appellant of the relevant evidence to be relevant to his 
appeal.
   
The appellant's claim for an increased rating of his 
disability is well-grounded as it is based upon his competent 
testimony that its symptoms, reasonably construed as related 
to the service-connected disability, have increased in 
severity since the last medical examination and evaluation.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); 
see also Jones v. Brown, 7 Vet. App. 134 (1994). The 
appellant has stated that the symptoms of his service-
connected disability have increased since the last time he 
underwent a VA examination. The Board thus concludes that the 
appellant has presented a well-grounded claim for an 
increased rating for his service-connected disorder.

It is established that in well-grounded claims, "the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination."  Shipwash v. Brown, 
8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 
339-340 (1995); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  

The Board notes that the appellant last underwent a VA 
medical examination in May 1996.  Because of the relative 
staleness of this examination and because the appellant has 
specifically complained of symptoms of increased severity, a 
new examination will be directed upon remand.  

Because the appellant's lower back disability is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, relevant 
precedent holdings of the General Counsel must be considered 
in the readjudication of this claim.  In particular, the 
General Counsel has held the following:

1. Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (IDS), 
involves loss of range of motion because 
the nerve defects and resulting pain 
associated with injury to the sciatic 
nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar 
vertebrae. Therefore, pursuant to Johnson 
v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 [1998] must be 
considered when a disability is evaluated 
under this diagnostic code.

2. When a veteran has received less than 
the maximum evaluation under DC 5293 
based upon symptomatology which includes 
limitation of motion, consideration must 
be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45 [1998], 
even though the rating corresponds to the 
maximum rating under another diagnostic 
code pertaining to limitation motion.  
See DeLuca v. Brown, 6 Vet. App. 321 
(1993).

3. The [Board] must address entitlement 
to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) [1998] if there is 
evidence of "exceptional or unusual" 
circumstances indicating that the rating 
schedule, including 38 C.F.R. §§ 4.40, 
4.45, and 4.71a [1998], may be inadequate 
to compensate for the average impairment 
of earning capacity due to IDS, 
regardless of the fact that a veteran may 
have received the maximum schedular 
rating under a diagnostic code based upon 
limitation of motion.

See VAOPGCPREC 36-97 (Dec. 12, 1997).

The appellant's disability must be readjudicated by the RO 
with due consideration given to the decision in Bierman v. 
Brown, 6 Vet.App. 125 (1994). Under the Bierman rule, the 
provisions of Diagnostic Code 5293 do not expressly prohibit 
a separate neurological rating from being assigned in 
situations in which such a rating is warranted. In Bierman, 
it was noted that  manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative or 
overlapping) could be rated under a Diagnostic Code different 
from DC 5293 without violating the VA anti-pyramiding 
regulation, 38 C.F.R. § 4.14 (1998).

Accordingly, this matter is REMANDED for the following 
development:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment which 
is not evidenced by record.  The 
appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the appellant a 
VA orthopedic examination specifically to 
determine the nature and extent of 
impairment caused by his service-
connected low back disability. The 
appellant's claims folder and a copy of 
this remand must also be made available 
to and reviewed by the examining 
physician in conjunction with the 
requested examination. All appropriate x-
rays and diagnostic testing deemed 
necessary to render a clinically- 
supported diagnosis and/or assessment of 
severity should be administered.

All pertinent symptomatology and findings 
should be reported in detail, in 
particular, pain caused by these 
disabilities and resulting functional 
impairment as well as sciatic-type 
neurological symptoms that are 
specifically associated with the service- 
connected low back disability. If the 
orthopedic examiner deems it to be 
necessary to accomplish this objective, a 
neurological consultation should be 
scheduled. The report of the examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

The appellant should be given adequate 
notice of this examination, which 
includes advising him of the consequences 
of failure to report for the examination. 
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of the 
scheduling of examination notification or 
refusal to report notice, whichever is 
applicable, should be obtained by the RO 
and associated with the claims folder.

4. After the development requested has 
been completed, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full. If any development is incomplete, 
appropriate corrective action is to be 
implemented, including the return of an 
inadequate examination report to the 
responsible physician.

5. After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased rating for the 
service-connected low back disorder with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  The law, 
regulations and Court decisions discussed 
by the Board above, in particular DeLuca 
and Bierman, should be considered by the 
RO in evaluating the appellant's claim.  
Further, consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) should be addressed on 
readjudication as well.

As noted above, in its readjudication of the appellant's 
initial disability rating, the RO must reconsider all 
evidence submitted in support of the appellant's claim for 
service connection as it relates to the severity of his 
disability, and not limit its purview to the severity of the 
appellant's disorder at the time the original disability 
ratings were assigned.  If the appellant's claim for an 
increased rating is denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board, if in 
order. 

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The RO and the appellant are further advised that the 
appellant and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).

The appellant is advised that no action is required of him 
until further notice is obtained by VA.  However, the Board 
notes that the appellant has maintained that all evidence 
necessary to adjudicate his claim is currently of record.  
Citing privacy concerns, the appellant advised the RO by 
letter dated in March 1998 that he would not sign appropriate 
authorization forms that would enable the RO to secure 
certain requested updated medical records.  

The Board is cognizant of the appellant's apparent privacy 
concerns.  However, the conduct of the medical examination as 
directed in this remand and any other development requested 
by the RO to fully develop his claims for an increased rating 
for his back disability and for a total disability rating are 
necessary for a comprehensive and correct adjudication of his 
claims.   The appellant's cooperation is both critical and 
appreciated.  The appellant is advised that his failure to 
report for the examination without good cause may result in 
the claim being denied.  See 38 C.F.R. § 3.655(b) (1998).  

In sum, the appellant is advised that applicable law 
obligates him to cooperate with the RO in the development of 
this claim to the best of his ability, because the "duty to 
assist is not always a one-way street." Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991); Wamhoff v. Brown, 8 Vet.App. 517, 
522 (1996).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


  In the January 1996 rating decision, service connection was denied for a left knee 
condition.  The appellant has not challenged this aspect of the rating decision by the filing 
of a notice of disagreement.  
  In his correspondence, the appellant also sought service connection for disabilities of the 
left lower leg and left ankle, as "secondary " to the service connected disorder.  By rating 
decision dated in May 1996, service connection was denied for these claimed disorders  In 
his June 1996 notice of disagreement, the appellant argued that the severity of his back 
disorder warranted a 60 percent rating based upon lower leg and calf "nerve damage" 
without regard to the question of a separate rating for these claimed disorders.  It thus 
appears that the appellant is not seeking service connection for these lower extremity 
disabilities.  However, as will be set forth below, the RO will be nonetheless be directed to 
consider these symptoms as part of its adjudication of the appellant's claim resulting from 
this remand.

